Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the preamble of the claim recites “A dispensing method”. However, none of the steps of the method recite an action of dispensing, in particular dispensing a liquid from the tip attached to the pipette after the liquid has been aspirated into the tip. 
The last step in claim 8 is indefinite since it is not clear where the pipette is moved to in order to discharge the liquid from the tip after bringing the tip into contact with the container. Is the liquid discharged from the tip of the pipette back into the container, or is the pipette containing the aspirated liquid in the tip moved to a location away from the container to dispense the liquid? 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loebl (GB 1,149,383).
Loebl teaches of an automated dispensing method for receiving a sample of a chemical substance such as a body fluid from a first container and transferring the sample to a different container, wherein the containers are located in a rotating stage or table having one or more rings which support the containers. The automated method comprises attaching a tip 8 to a pipette 6, moving the pipette 6 so as to dip the tip 8 into a liquid sample of a chemical substance located in a container 1 held by an outer ring of the rotating table, aspirating the liquid sample into the tip 8, moving the pipette 6 so as to bring the tip 8 holding the aspirated liquid sample into contact with the container 1 by wiping an end outer surface of the tip 8 near the tip opening over an edge of the container 1 so as to remove any droplets/liquid left on the end outer surface of the tip 8, moving the pipette 6 to another container 12 held by an inner ring of the rotating table, and dispensing the liquid held by the tip 8 of the pipette 6 into the container 12. Loebl teaches that the action of wiping the end outer surface of the tip 8 over the edge of the container 1 serves to remove any liquid left on the end of the tip 8, which greatly increases an accuracy of the volume of sample aspirated and dispensed from the pipette 8. The automated method is performed by a robot system comprising the tip 8 attached to the pipette 6, the container 1 located in the outer ring of the rotating table, wherein the . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loebl (GB 1,149,383) in view of Nakamura et al (US 2017/0087723). For a teaching of Loebl, see previous paragraphs in this Office action. Loebl fails to teach that the automated robot system which performs the dispensing method comprises a robot arm, an end effector attached to a leading end of the robot arm, and a robot controller that controls the robot arm and the end effector to perform operations on a pipette having a tip attached, wherein the end effector holds the pipette with attached tip. 

Based upon a combination of Loebl and Nakamura et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the robot system taught by Nakamura et al comprising a robot arm, an end effector attached to a leading end of the robot arm, and a robot controller for performing the dispensing method taught by Loebl since Nakamura et al teach that such a robot system can also be used to automatically perform operations such as aspiration and dispensing on a pipette having a tip attached, which is the function of the automatic robot system taught by Loebl. It is noted that the method taught by Loebl serves to bring an outer surface of the pipette tip 8 attached to the pipette 6 into contact 
With regards to claims 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bring the outer surface of the tip 8 attached to the pipette 6 taught by Loebl into contact with a curved portion of the container 1 positioned at an upper end of the inside surface of the container 1 or in a vicinity of the upper end of the inside surface since Loebl teaches to contact the tip 8 of the pipette 6 with the upper edge of the container 1 in order to remove any liquid left on the end of the tip 8, and making the upper edge of the container 1 located at an upper end of the inside surface with a curved portion would allow this contact to occur by an easy sliding movement of the tip 8 against the upper edge of the container. With regards to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dip the point of the tip 8 taught by Loebl into the liquid in the container 1 by contacting the tip 8 with or close to the bottom surface of the container 1 since such an action would ensure that the tip 8 is inserted into the liquid even when a very small volume of liquid is present in the container 1. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loebl in view of Nakamura et al as applied to claims 1-4 and 7 above, and further in view of Motadel et al 9US 2011/0183433). For a teaching of Loebl and Nakamura et al, see previous paragraphs in this Office action. Loebl fails to teach that the aspiration and dispensing method comprises bringing an outer surface of the pipette tip 8 into contact with a portion of the inside surface of the .
Motadel et al teach of a method known as “touching off” in a pipetting method. The “touching off” method is the act of touching a dispensing end of a pipette tip against the bottom or sidewall of a liquid container and moving the dispensing end against the bottom or sidewall in order to remove the last drop of liquid that may adhere to the outer surface of the tip. This action allows any excess liquid attached to an outer surface of a pipette tip to be removed so that the excess amount does not affect the accuracy of the volume of liquid aspirated and dispensed by the pipette. See paragraph 0184 in Motadel et al. 
Based upon a combination of Loebl, Nakamura et al and Motadel et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the aspiration and dispensing method taught by Loebl by bringing an outer surface of the pipette tip 8 into contact with a portion of the inside surface of the container 1, wherein the portion extends in a height direction of the inside surface, in order to remove any excess fluid on the outer surface of the tip 8 rather than wiping an end outer surface of the tip 8 over an edge of the container 1 since Motadel et al teach that touching a dispensing end of a pipette tip against a sidewall of a liquid container and moving the dispensing end against the sidewall in a height direction of the sidewall is another known method for removing any drops of liquid that may adhere to the outer surface of the tip. In addition, Nakamura et al teach of removing any material (i.e. sediment) located on the outside of a pipette tip by contacting the pipette tip with an inner side surface of a container and moving the pipette tip in an upward direction from a predetermined position in the container along the side surface, which allows the material (i.e. sediment) to be removed from the outer surface of the tip. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Long et al who teach of a method for aspirating and dispensing a liquid from a container using a pipette with a tip attached at one end, wherein after the pipette aspirates a sample of liquid in the container, the pipette and tip are raised out of the container and moved in close proximity to an uppermost portion of the container, which causes any excess liquid on the outer surface of the pipette tip to be grabbed and removed by the uppermost portion; Johnson who teaches of removing any excess fluid from an outer surface of a pipette tip using an absorbent material; Chiyajo et al who teach of a specimen processing system comprising a robot with a base and arms having a plurality of joints; Cathcart et al who teach of a liquid handling instrument for transferring liquids between different containers; Young et al who teach of an analyzer having a capillary wiper for removing excess sample material on an outside surface of a capillary; and Smith who teaches of a wiping cap closure for removing fluid attached to an outside surface of a pipette during fluid transfer from a container. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 3, 2021